DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem Jr. (7,569,038) in view of Roe et al. (2006/0264858).
With respect to claim 1, Salem discloses a diaper changing and disposal kit, as shown in figure 3, comprising a diaper 10 with a pocket 60 able to hold a diaper changing supply 70.
Salem discloses all aspects of the claimed invention with the exception of the diaper having a wetness indicator strip. Salem shows in figures 9-12 and discloses in column 4, lines 62-67, that the diaper can comprise colors and indicia, but does not 
With respect to claim 3, modified Salem discloses all aspects of the claimed invention with the exception of a package for storing the diaper prior to use. Roe teaches packaging a diaper prior to use, as disclosed in paragraph [0203]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the diaper of Salem in a package, as taught by Roe, to achieve the predictable result of protecting the diaper from damage or soiling prior to use.
With respect to claims 5 and 7, modified Salem discloses all aspects of the claimed invention with the exception of the wetness indicator strip having a first, original color and a second color that indicates the diaper needs to be changed. Roe teaches a wetness indicating strip wherein the color changes to indicate the diaper was wetted by urine, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art to provide the diaper of Salem with a wetness indicator strip having a first, original color and a second color wherein the original color changes to the second color, as taught by Roe, to achieve the predictable result of a clear and obvious signal to a user that the diaper is wet.
With respect to claim 17, Salem discloses a diaper changing and disposal kit, as shown in figure 1, comprising a diaper 10 having a front side connected to a back side through a center crotch section, the diaper having two leg apertures 37. The diaper further comprises a pocket 60 able to hold a diaper changing supply 70.
Salem discloses all aspects of the claimed invention with the exception of the diaper having a wetness indicator strip. Salem shows in figures 9-12 and discloses in column 4, lines 62-67, that the diaper can comprise colors and indicia, but does not disclose the indicia is a wetness indicator strip. Roe teaches providing a diaper with a colored indicia that forms a wetness indicator strip, as shown in figure 5a, to indicate when the diaper is wet, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the indicia of Salem a wetness indicator strip, as taught by Roe, to achieve the predictable result of allowing a user to know when the diaper is wet.
With respect to claim 19, modified Salem discloses all aspects of the claimed invention with the exception of the wetness indicator strip having a first, original color and a second color that indicates the diaper needs to be changed. Roe teaches a wetness indicating strip wherein the color changes to indicate the diaper was wetted by urine, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art to provide the diaper of Salem with a wetness indicator strip having a first, original color and a second color wherein the original color changes to the second color, as taught by Roe, to achieve the predictable result of a clear and obvious signal to a user that the diaper is wet.

Claims 2, 4, 6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem Jr. (7,569,038) in view of Roe et al. (2006/0264858), and further in view of Reece et al. (2004/0092901).
With respect to claim 2, Salem discloses the diaper changing supply is a disposal bag, as disclosed in column 4, lines 1-2. The disposal bag has a sealable closure, as disclosed in column 4, lines 6-8, and therefore is airtight when sealed.
Salem discloses all aspects of the claimed invention with the exception of a baby wipe and a set of disposable gloves. Reece discloses a diaper having a pocket for holding a diaper changing supply, as shown in figure 1. Reece teaches including a baby wipe and set of gloves in addition to a disposal bag, as disclosed in paragraph [0039], to allow for cleaning during a diaper change and to protect the person doing the diaper change. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the diaper kit of Salem with a baby wipe and a set of disposable gloves, as taught by Reece, to allow for cleaning during a diaper change and to protect the person doing the diaper change.
With respect to claim 4, modified Salem discloses all aspects of the claimed invention with the exception of a package for storing the diaper prior to use. Roe teaches packaging a diaper prior to use, as disclosed in paragraph [0203]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to store the diaper of Salem in a package, as taught by Roe, to achieve the predictable result of protecting the diaper from damage or soiling prior to use.
With respect to claims 6 and 8, modified Salem discloses all aspects of the claimed invention with the exception of the wetness indicator strip having a first, original color and a second color that indicates the diaper needs to be changed. Roe teaches a wetness indicating strip wherein the color changes to indicate the diaper was wetted by urine, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art to provide the diaper of Salem with a wetness indicator strip having a first, original color and a second color wherein the original color changes to the second color, as taught by Roe, to achieve the predictable result of a clear and obvious signal to a user that the diaper is wet.
With respect to claims 9-12, Salem discloses the disposal bag has an adhesive seal to contain the soiled diaper in the disposal bag, as disclosed in column 4, lines 8-10. The disposal bag of Salem is fully capable of also containing a soiled diaper changing supply.
With respect to claims 13-16, Salem discloses the disposal bag has an interlocking strip closure (i.e. zip lock style) to contain the soiled diaper in the disposal bag, as disclosed in column 4, lines 8-11. The disposal bag of Salem is fully capable of also containing a soiled diaper changing supply.
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Salem, does not disclose the wetness indicating .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 9,827,151; 9,532,911; 8,292,863; 5,702,379; 2008/0086103; 2006/0282056; and 2002/0004656 disclose diaper changing and disposal kits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781